DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 12/02/2020 and claims 21-37 are pending in the application, including independent claims 21 and 37.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020, 12/20/2019, 08/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21-23, 25-26, 29 and 37 are is objected to because of the following informalities:
In claim 21 lines 2, the occurrence of “the packet processing component” should be amended to ----“the reconfigurable packet processing component”--- 
In claim 21 lines 2-4, the occurrence of “the packet processing component when configured including packet processing nodes arranged in a graph structure such that a first packet processing node” should be amended to ----“configuring the packet processing component with a plurality of packet processing nodes arranged in a graph structure such that a first packet processing node”---
In claim 21 lines 22, the occurrence of “a create” should be amended to ----“the create”---
In claim 21 lines 26, the occurrence of “a control protocol packet” should be amended to ----“the control protocol packet”---
In claim 22 lines 6, the occurrence of “create” should be amended to ----“the create”---
In claim 23 lines 3, the occurrence of “a packet” should be amended to ----“the packet”---
In claim 25 lines 5, the occurrence of “resource” should be amended to ----“the resource”---
In claim 26 lines 3, the occurrence of “a packet” should be amended to ----“the packet”---
In claim 29 lines 3, the occurrence of “a user data packet” should be amended to ----“the user data packet”---
In claim 37 lines 4-5, the occurrence of “a packet processing component” should be amended to ----“the packet processing component”---
In claim 37 lines 22, the occurrence of “a create” should be amended to ----“the create”---
In claim 37 lines 26, the occurrence of “a control protocol packet” should be amended to ----“the control protocol packet”---
Appropriate correction is required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 21-22, 24-25, 27, 30 and 32-35 that recite(s) “a reconfigurable packet processing component…, the packet processing component…, a graph configuration component…, a controller component…., a given module…., a generator module …” is being treated in accordance with 112 (f) because the function of a reconfigurable packet processing component…, the packet processing component…, a graph configuration component…, a controller component…., a given module…., a generator module … is modified by the term “to configure or configured” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “a reconfigurable packet processing component…, the packet processing component…, a graph configuration component…, a controller component…., a given module…., a generator module …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a reconfigurable packet processing component …, the packet processing component…, a graph configuration component…, a controller component…., a given module…. , a generator module …” coupled with functional 
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21-22, 24-25, 27, 30 and 32-35 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 16 [0054]-[0055] lines 1-12 of the specification discloses “it will be understood that the processor or processing system or circuitry referred to herein may in practice be provided by a single chip or integrated circuit or plural chips or integrated circuits, optionally provided as a chipset, an application specific integrated circuit (ASIC), field-programmable gate array (FPGA), digital signal processor (DSP), etc. The chip or chips may comprise circuitry (as well as possibly firmware) for embodying at least one or more of a data processor or processors, a digital signal processor or processors, baseband circuitry and radio frequency circuitry, which are configurable so as to operate in accordance with the exemplary embodiments. In this regard, the exemplary embodiments may be implemented at least in part by computer software stored in (non-transitory) memory and executable by the processor, or by hardware, or by a combination of tangibly stored software and hardware (and tangibly stored firmware)” corresponds to a controller component 303, processing application API component 319 and packet processing 
          	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27, 29-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1.
Regarding claim 21, Chiosi discloses wherein a programmable packet data processing system comprising (Fig.1 [0066], a programmable packet data processing of software defined network frame work system):
a reconfigurable packet processing component, the packet processing component when configured including packet processing nodes arranged in a graph structure such that a first packet processing node, after processing a packet, forwards the packet to a selected second packet processing node for further processing in accordance with the graph structure (Fig.1-2 [0083]-[0084], a reconfigurable/adaptation of software defined network controller 114 (i.e., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/reading the state of the network 104 and Fig.1-2 [0090]-[0091], the packet data processing/ the software defined network controller 114 configured function including packet processing nodes such as “compilers 212, network resource autonomous controller 202, service control interpreter 210, network DCAE 204, API 200, Model Files 214, Inventory/Policies, Templates 206, Adapters 208, directed graphs 216” arranged in a graph structure and Fig.1-2 [0097], interact/forward the packet to a selected second packet processing node/selected node such as the service orchestrator 112 and the cloud orchestrator 116 for further processing and Fig.1-2 [0100], forward the packet to the network service controller identified for further processing); and
a graph configuration component, the graph configuration component being arranged to provide an application programming interface for use by a controller component to configure the packet processing component to perform a set of predefined packet processing functions (Fig.1-2 [0071], directed graphs 216 component is to provide an application programming interface (API) for use by a network service controller 210/ the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions and Fig.1-2 [0088], service control interpreter 210 in conjunction with compilers 212 and the network resource autonomous controller 202 to perform a set of predefined packet processing functions and Fig.1-2 [0094], the configure function of the directed graphs 216 is for use by the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions), wherein the controller component comprises a control plane packet processing function (Fig.1-2 [0011], the software defined network controller 114 component comprises a control plane packet processing function), wherein the graph configuration component comprises a set of modules (Fig.1-2 [0091]-[0096], the directed graphs 216 component comprises a set of modules/ an allocate function, a set function, a block function, a configure function, a switch function, a send message function, a test function, and a user-defined function for resource 124), and wherein each module in the set of modules relates to different packet processing resource types in a set of predefined packet processing resource types (Fig.1-2 [0091]-[0096], each module in the set of modules/ an allocate function, a set function, a block function, a configure function, a switch function, a send message function, a test function, and a user-defined function relates to different packet processing resource 124 types in a set of predefined packet processing resource types), wherein a given module relating to a given packet processing resource type in the set of predefined packet processing resource types is responsive to a first request relating to the given packet processing resource type (Fig.1-2 [0097]-[0098], the software defined network controller 114 interact with the service orchestrator 112 and the cloud orchestrator 116 (a given module relating to a given packet processing resource type) in responsive to a customer or on-demand request/ first request relating to the given packet processing resource 124 type/ resources 124  and Fig.1-2 [0108]-[0109], a request relating to the given packet processing resource type modeling a service 130 and Fig.5 [0131]-[0132], the network resource autonomous controller 202 and the resources 124 in the set of predefined packet processing resource types is responsive to a first request relating to the given packet processing resource type and Fig.1-2 [0059], predefined set of packet processing resources and functions), the first request received from the controller component via the application programming interface, to reconfigure the packet processing component by generating one or more corresponding second requests relating to one or more packet processing nodes in the graph structure in accordance with the given packet processing resource type (Fig.1-2 [0098], generating one or more corresponding second requests to reconfigure the packet processing component in accordance with logical and physical resources and Fig.1-2 [0051], received a first request via the application programming interface (APIs) and Fig.1-2 [0150], reconfiguring a set of physical network functions and virtual network function for processing resources by generating a request to one or more packet processing nodes/cloud orchestrator 116 in the graph structure in accordance with the given packet processing resource type, the request includes a location, policies, requirements), wherein the first request comprises one or more of a create, update and delete request, and wherein the one or more corresponding second requests each comprise one or more of a create, update and delete request relating to the one or more packet processing nodes in the graph structure (Fig.1-2 [0098]-[0099], the first request comprises one or more of a create, modify/update and remove/delete request, and wherein the one or more corresponding second requests each comprise one or more of a create, modify/update and remove/delete request relating to the one or more packet processing nodes/ the service orchestrator 112 and the cloud orchestrator 116 in the graph structure/ directed graph).
	However, Chiosi does not specifically disclose wherein the packet processing nodes comprise: a control protocol packet classifier arranged to apply one or more rules to forward a control protocol packet; and a control plane interface for receiving the forwarded control protocol packet and for transmitting the forwarded control protocol packet to the controller component.                   	                                                                                                  	In the same field of endeavor, Goyal discloses wherein the packet processing nodes (Fig.1-3 [0105]-[0106], packet processing nodes 301-330 routers) comprise:
a control protocol packet classifier arranged to apply one or more rules to forward a control protocol packet (Fig.1-2 [0100]-[0104], a control protocol packet classifier of Layer 4 TCP matched/arranged to apply one or more rules to forward a control protocol received packet flow); and a control plane interface for receiving the forwarded control protocol packet and for transmitting the forwarded control protocol packet to the controller component (Fig.13 [0152], a control plane interface 1340 for receiving the forwarded control protocol packet and for transferring/transmitting the forwarded control protocol packet to the controller component between other nodes in the system 1200).                                                                                     	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi to incorporate the teaching of Goyal in order to provide for an improved efficiency of a compiler building the decision tree data structure.                                                        	It would have been beneficial to use packet classifiers which analyze and categorize rules in a classifier table and create a decision tree that is used to match received packets with rules from the classifier table. A decision tree is a decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility as taught by Goyal to have incorporated in the system of Chiosi to achieve efficient solution for real-life applications. (Goyal, Fig.1 [0099], Fig.1-2 [0100]-[0104], Fig.1-3 [0105]-[0106] and Fig.13 [0152])

Regarding claim 22, Chiosi and Goyal disclose all the elements of claim 21 as stated above wherein Chiosi further discloses the graph configuration component is responsive to a first request to create a given packet processing resource type in the set of predefined packet processing resource types, the first request received from the controller component via the application programming interface, to generate a plurality (Fig.5 [0153]-[0155], the first request received from the controller component via the application programming interface (API), to generate a plurality of second requests, each respective one of said second requests being to at least one of create, update and delete a respective different packet processing node, for example, request that a cloud infrastructure create networking resources such as virtual LAN instances with assigned IP address ranges, DHCP, and the like in the graph structure).

Regarding claim 23, Chiosi and Goyal disclose all the elements of claim 21 as stated above wherein Goyal further discloses the packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more match-action rules in order to process a packet (Fig.1-2 [0100]-[0102], the packet processing nodes comprise one or more match-action classifiers which are arranged to apply one or more packet that matched multiple rules/match-action rules in order to process a packet).

Regarding claim 24, Chiosi and Goyal disclose all the elements of claim 23 as stated above wherein Goyal further discloses the graph configuration component is responsive to one or more requests received from the controller component via the application programming interface to reconfigure the packet processing component by creating a match-action classifier in accordance with a resource type A in the set of predefined packet processing resource types (Fig.1-3 [0107]-[0108], the graph configuration component is responsive to one or more requests received from the controller component via the application programming interface (API) to reconfigure the packet processing component by creating a packet headers matching rule R7/match-action classifier in accordance with a resource type A in the set of predefined packet processing resource types).

Regarding claim 25, Chiosi and Goyal disclose all the elements of claim 24 as stated above wherein Goyal further discloses the graph configuration component is responsive to one or more requests received from the controller component via the application programming interface to reconfigure the packet processing component by associating match-action data with the match-action classifier created in accordance with resource type A (Fig.1-3 [0102]-[0103], the graph configuration component is responsive to one or more requests received from the controller component via the application programming interface (API) to reconfigure the packet processing component by associating match-action data packet with the match-action classifier created in accordance with resource type A).

Regarding claim 26, Chiosi and Goyal disclose all the elements of claim 25 as stated above wherein Goyal further discloses the match-action data comprises a unitary bitmask which is configurable to extract data bits from a plurality of different packet headers of a packet (Fig.1-3 [0097], the match-action data comprises a bitmask which is configurable to extract data bits from a plurality of different packet headers of a packet).

Regarding claim 27, Chiosi and Goyal disclose all the elements of claim 23 as stated above wherein Goyal further discloses a match-action table in which said match-action rules of one of said match-action classifiers are stored as match-action table entries (Fig.10 [0137], a match-action table in which said match-action rules of one of said match-action classifiers are stored as the rule classification table/match-action table entries), and wherein the graph configuration component is responsive to one or more requests received from the controller component via the application programming interface to reconfigure the packet processing component by creating a match-action table entry in accordance with a resource type B in the set of predefined packet processing resource types (Fig.10 [0137]-[0138], the graph configuration component is responsive to one or more requests received from the controller component via the application programming interface to reconfigure the packet processing component by creating a match-action table entry in accordance with a resource intensive/resource type B in the set of predefined packet processing resource types).

Regarding claim 29, Chiosi and Goyal disclose all the elements of claim 21 as stated above wherein Goyal further discloses the packet processing nodes comprise a user data packet classifier which is arranged to apply one or more match-action rules in order to forward a user data packet (Fig.21 [0186]-[0187], a user data packet classifier which is arranged to apply one or more exact match-action rules in order to forward a user data packet), and wherein the control protocol packet classifier is arranged to receive packets sent along a no-match path of the user data packet classifier (Fig.21 [0187], the control protocol packet classifier is arranged to receive packets sent along a non-exact match path of the user data packet classifier).

Regarding claim 30, Chiosi and Goyal disclose all the elements of claim 21 as stated above wherein Chiosi further discloses a generator module, wherein the generator module is adapted to output data for the graph configuration component based on a set of input parameters, the set of input parameters comprising input parameters corresponding to the set of predefined packet processing resource types (Fig.1-2 [0091]-[0092], the generator module is adapted to output data for the directed graph/graph configuration component based on a set of input parameters, the set of input parameters comprising input parameters corresponding to the set of predefined packet processing resource types/resource 124).

Regarding claim 31, Chiosi and Goyal disclose all the elements of claim 30 as stated above wherein Chiosi further discloses the set of input parameters are received in the form of a definition document which defines correspondences between application resources exposed on the application programming interface and the packet processing nodes in the graph structure (Fig.1-2 [0056]-[0060], the set of input parameters are received in the form of a definition document which defines correspondences between application resources exposed on the application programming interface (API) and the packet processing nodes in the directed graph/graph structure).

Regarding claim 32, Chiosi and Goyal disclose all the elements of claim 30 as stated above wherein Chiosi further discloses the output data comprises code which is compiled to generate the graph configuration component (Fig.1-2 [0081], the output data comprises code which is compiled to generate the graph configuration component and Fig.1-3 [0116], the output data comprises code which is compiled to generate the graph configuration model).

Regarding claim 33, Chiosi and Goyal disclose all the elements of claim 30 as stated above wherein Chiosi further discloses the output data comprises code which is interpreted to generate the graph configuration component (Fig.1-2 [0081], the output data comprises code which is interpreted to generate the graph configuration component and Fig.1-3 [0116], the output data comprises code which is interpreted to generate the graph configuration model).

Regarding claim 34, Chiosi and Goyal disclose all the elements of claim 30 as stated above wherein Chiosi further discloses the output data comprises data structures which are used to control a generic graph configuration component (Fig.7 [0169]-[0170], the output data comprises data structures which are used to control a generic graph configuration component).

Regarding claim 35, Chiosi and Goyal disclose all the elements of claim 30 as stated above wherein Chiosi further discloses the output data comprises an application programming interface specification which is used by an application programming (Fig.2 [0070]-[0072], the output data comprises an application programming interface specification which is used by an application programming interface generator module to generate an additional application programming interface for use with the graph configuration component).

Regarding claim 37, Chiosi discloses wherein a method for configuring and reconfiguring a packet processing component (Fig.1 [0066], method for configuring and reconfiguring a packet data processing component of software defined network frame work system and Fig.1-2 [0083]-[0084], a reconfigurable/adaptation of software defined network controller 114 (i.e., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/reading the state of the network 104), the method comprising:                                                                                                                   configuring a graph configuration component to provide an application programming interface for use by a controller component to configure a packet processing component to perform a set of predefined packet processing functions (Fig.1-2 [0071], directed graphs 216 component is providing an application programming interface (API) for use by a network service controller 210/ the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions and Fig.1-2 [0088], service control interpreter 210 in conjunction with compilers 212 and the network resource autonomous controller 202 to perform a set of predefined packet processing functions and Fig.1-2 [0094], the configure function of the directed graphs 216 is for use by the software defined network controller 114 to configure the compilers/packet processing component to perform a set of predefined packet processing functions), wherein the controller component comprises a control plane packet processing function (Fig.1-2 [0011], the software defined network controller 114 component comprises a control plane packet processing function), wherein the graph configuration component comprises a set of modules (Fig.1-2 [0091]-[0096], the directed graphs 216 component comprises a set of modules/ an allocate function, a set function, a block function, a configure function, a switch function, a send message function, a test function, and a user-defined function for resource 124), and wherein each module in the set of modules relates to different packet processing resource types in a set of predefined packet processing resource types (Fig.1-2 [0091]-[0096], each module in the set of modules/ an allocate function, a set function, a block function, a configure function, a switch function, a send message function, a test function, and a user-defined function relates to different packet processing resource 124 types in a set of predefined packet processing resource types); and                                                         configuring the packet processing component with a plurality of packet processing nodes arranged in a graph structure such that a first packet processing node, after processing a packet, forwards the packet to a selected second packet processing node for further processing in accordance with the graph structure (Fig.1-2 [0084], a reconfigurable/adaptation of software defined network controller 114 for packet data processing and Fig.1-2 [0090]-[0091], the packet data processing/ the software defined network controller 114 configured function including packet processing nodes such as “compilers 212, network resource autonomous controller 202, service control interpreter 210, network DCAE 204, API 200, Model Files 214, Inventory/Policies, Templates 206, Adapters 208, directed graphs 216” arranged in a graph structure and Fig.1-2 [0097], interact/forward the packet to a selected second packet processing node/selected node such as the service orchestrator 112 and the cloud orchestrator 116 for further processing and Fig.1-2 [0100], forward the packet to the network service controller identified for further processing), wherein a given module relating to a given packet processing resource type in the set of predefined packet processing resource types is responsive to a first request relating to the given packet processing resource type (Fig.1-2 [0097]-[0098], the software defined network controller 114 interact with the service orchestrator 112 and the cloud orchestrator 116 (a given module relating to a given packet processing resource type) in responsive to a customer or on-demand request/ first request relating to the given packet processing resource 124 type/resources 124  and Fig.1-2 [0108]-[0109], a request relating to the given packet processing resource type modeling a service 130 and Fig.5 [0131]-[0132], the network resource autonomous controller 202 and the resources 124 in the set of predefined packet processing resource types is responsive to a first request
relating to the given packet processing resource type and Fig.1-2 [0059], predefined set of packet processing resources and functions), the first request received from the controller component via the application programming interface, to reconfigure the packet processing component by generating one or more corresponding second requests relating to one or more packet processing nodes in the graph structure in accordance with the given packet processing resource type (Fig.1-2 [0098], generating one or more corresponding second requests to reconfigure the packet processing component in accordance with logical and physical resources and Fig.1-2 [0051], received a first request via the application programming interface (APIs) and Fig.1-2 [0150], reconfiguring a set of physical network functions and virtual network function for processing resources by generating a request to one or more packet processing nodes/ cloud orchestrator 116 in the graph structure in accordance with the given packet processing resource type, the request includes a location, policies, requirements), wherein the first request comprises one or more of a create, update and delete request, and wherein the one or more corresponding second requests each comprise one or more of a create, update and delete request relating to the one or more packet processing nodes in the graph structure (Fig.1-2 [0098]-[0099], the first request comprises one or more of a create, modify/update and remove/delete request, and wherein the one or more corresponding second requests each comprise one or more of a create, modify/update and remove/delete request relating to the one or more packet processing nodes/ the service orchestrator 112 and the cloud orchestrator 116 in the graph structure/ directed graph). 	                                                                                    	However, Chiosi does not specifically disclose wherein the packet processing nodes comprise:                                                                                                                            a control protocol packet classifier arranged to apply one or more rules to forward a control protocol packet; and                                                                                                               a control plane interface for receiving the forwarded control protocol packet and for transmitting the forwarded control protocol packet to the controller component.                     	In the same field of endeavor, Goyal discloses wherein  the packet processing nodes (Fig.1-3 [0105]-[0106], packet processing nodes 301-330 routers) comprise:                                                                                                                                  (Fig.1-2 [0100]-[0104], a control protocol packet classifier of Layer 4 TCP matched/arranged to apply one or more rules to forward a control protocol received packet flow); and                                                                                                               a control plane interface for receiving the forwarded control protocol packet and for transmitting the forwarded control protocol packet to the controller component (Fig.13 [0152], a control plane interface 1340 for receiving the forwarded control protocol packet and for transferring/transmitting the forwarded control protocol packet to the controller component between other nodes in the system 1200).                                	                   	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi to incorporate the teaching of Goyal in order to provide for an improved efficiency of a compiler building the decision tree data structure.                                                        	It would have been beneficial to use packet classifiers which analyze and categorize rules in a classifier table and create a decision tree that is used to match received packets with rules from the classifier table. A decision tree is a decision support tool that uses a tree-like graph or model of decisions and their possible consequences, including chance event outcomes, resource costs, and utility as taught by Goyal to have incorporated in the system of Chiosi to achieve efficient solution for real-life applications. (Goyal, Fig.1 [0099], Fig.1-2 [0100]-[0104], Fig.1-3 [0105]-[0106] and Fig.13 [0152])
	


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1 further in view of Yu [hereinafter as Yu], US 7486614 B2.
Regarding claim 28, Chiosi and Goyal disclose all the elements of claim 23 as stated above wherein Goyal further discloses a given said match-action classifier is configurable to perform one or more of:                                                                                 packet validation (Fig.14 [0165], packet validation of match-action classifier); packet modification (Fig.11 [0145], packet modification); packet multiplexing (Fig.11 [0146], packet multiplexing); and packet demultiplexing (Fig.11 [0146], packet demultiplexing).       	Even though Chiosi and Goyal disclose packet multiplexing; and packet demultiplexing, in the same field of endeavor, Yu teaches wherein packet multiplexing; and packet demultiplexing (Fig.3-4 Col 15 lines 41-51, packet multiplexing and packet demultiplexing according to flow number value, MDL header extraction).                                	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi and Goyal to incorporate the teaching of Yu in order to improve latency variation in access network application.                                                        	                                                      	It would have been beneficial to use the MDL/XP adaptation source which performs the following functions between its input and its output: Packet multiplexing, Adding MDL header. The MDL/XP adaptation sink performs the following functions between its input and its output: Packet demultiplexing according to flow number value, MDL header extraction as taught by Yu to have incorporated in the system of Chiosi  and Fig.9 Col 31 lines 48-67)


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Chiosi et al. [hereinafter as Chiosi], US 2016/0062746 A1 in view of Goyal et al. [hereinafter as Goyal], US 2013/0232104 A1 further in view of Dolby et al. [hereinafter as Dolby], US 2018/0121320 A1.
Regarding claim 36, Chiosi and Goyal disclose all the elements of claim 35 as stated above wherein Chiosi further discloses the application programming interface specification comprises an OpenAPI specification (Fig.7 [0084], the application programming interface specification comprises an OpenAPI specification).                                	Even though Chiosi and Goyal disclose the application programming interface specification comprises an OpenAPI specification, in the same field of endeavor, Dolby teaches wherein the application programming interface specification comprises an OpenAPI specification (Fig.1 [0020], the application programming interface specification comprises an OpenAPI specification).                                                                                              	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chiosi and Goyal to incorporate the teaching of Dolby in order to provide dynamic procurement of computing resources.                                                        	                                                      	It would have been beneficial to use a growing variety of publicly accessible web services. Applications can access and/or request these publicly accessible web services
 and Fig.1 [0020])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiwari et al. (Pub. No.: US 2016/0330076 A1) teaches Systems and Methods for Configuring a Device via a Software-Defined Networking Controller.

Snelgrove et al. (U.S Patent. No.: US 6985722 B1) teaches Telecommunication Services.

DeCusatis et al. (Pub. No.: US 2015/0163159 A1) teaches Software-Defined Networking Single-Source Enterprise Workload Manager.

Connolly et al. (Pub. No.: US 2017/0371692 A1) teaches Optimized Virtual Network Function Service Chaining with Hardware Acceleration.

Sorokopud et al. (Pub. No.: US 2005/0060418 A1) teaches Packet Classification.

Wechsler et al. (Pub. No.: US 2018/0150569 A1) teaches System and Methods for Driving Graph Structure and Behavior Using Models.

Paramasivam (Pub. No.: US 2019/0007237 A1) teaches System and Method for Customizing Packet Processing Order in Networking Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414